Title: To James Madison from William Eaton, 13 October 1802 (Abstract)
From: Eaton, William
To: Madison, James


13 October 1802, Tunis. Since closing his 9 Oct. dispatches, he has been informed by Admiral de Winter that the pasha has rejected the Swedish offer of $150,000 “prompt payment” and $10,000 annually. Desiring peace with the U.S., the pasha liberated Morris and crew and sent them to Algiers with an official messenger in an imperial vessel to assist the peace negotiations there. This was confirmed by a 22 Sept. letter from Nissen received “this morning.” Morris embarked the evening of 21 Sept. “I have no advice from Mr. OBrien of a negociation being opened at Algiers. But all intercourse between that Consulate and Tripoli, of a confidential nature, has long since been carried on through the medium of the Algerine Jews Azulai at Tunis and Farfara at Tripoli.” The pasha has long manifested a desire for accommodation with the U.S., prompted by fear of his brother’s influence and a wish to “manage the Swedes alone.” “It may recur that when he declared war against the UStates, he supposed his affairs settled with Sweden. The Algerine Jews are now active in the measure of pacification, because disappointed of their primary object in stimulating the war, they wish to recover their influence and confidence with the United States. Why did they not come forward when the Dey’s guarantee of the peace was claimed? Can any reliance be placed on such an instable, treacherous mediation?” Notes that the pasha made Algerine interference his pretext for violating the treaty. “When he sought the mediation of this Bey last spring this was declared to have been his sole reason for making war. Have we not reason to apprehend therefore that, when he gets possession of his brother’s head & relieves himself from the Swede, he will renew his outrages against the United States? I am for no mediators with these regencies but cannon and bayonets.” The president’s letter to the bey conveys the same sentiment. Only these can ensure respect and fidelity as experience has already verified. “Let us at least require some consistency of conduct among them. Let us not again be allured into a fatal security and lay a groundless faith on the illusive protestations of Algiers, again expose our commerce to surprize and our national honor to the imputation of a weak and submissive policy. Tripoli should be chastised into terms, that the other Regencies may be taught to respect us.” Soliciting or yielding to the influence of Algiers gives that regency too much power in U.S. affairs and renders the U.S. contemptible in the view of Algiers and the world. “Besides, though it produces no advantages, in effect, it imposes on us an obligation which can never be compensated.” Does not suppose the peace negotiation originated with the U.S., as he has received no information of the U.S. squadron’s having been at Algiers and no official notice. “Nor is it to be believed that the Government having once and so lately been deceived by the guarantee of the ‘Potent Dey’ will so soon renew their address to him as their mediator with the very Bashaw who publicly declared his contempt of that interference.” While rejoicing that U.S. citizens are free from chains, hopes that the main object aimed at by the pasha and the Jews will not be obtained. “The former wants to get us off his hands for a moment; the latter wish to get us into their hands entirely.” Believes national independence is “a reasonable and indeed a necessary point to be established here.” Knows peace is the object. “There is not a man in America more desirous of it than I am, because I have then an implied permission to leave this cavern of horror—but I would rather stay here the residue of my days than to leave this Country without seeing some respect attached to the flag of my own—provided my residence can have any influence in effecting so desirable an object.” The Batavians refuse to make payments. “The yoke rests on the necks of Sweden, Denmark and the United States. Let us shake it off!”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 4 pp. Docketed by Wagner, “9 & 13 Octr. 1802. Recd. 18 March.”



   
   For Tripoli’s peace with Sweden and declaration of war against the U.S., see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:4–5, 188.



   
   See David Humphreys to JM, 14 Apr. 1801, Eaton to JM, 28 Apr. 1801, and Cathcart to JM, 16 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:92, 126, 188).



   
   See Jefferson to Hammuda Bey, 9 Sept. 1801 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:358).



   
   A full transcription of this document has been added to the digital edition.

